Citation Nr: 9904013	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left inguinal hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran has had various terms of inactive duty, active 
duty for training, active duty special work, and active duty 
with the Indiana National Guard and the United States Army 
for the period August 1959 to September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 determination rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the veteran's 
request to reopen his claim of service connection for a left 
inguinal hernia.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in June 1989 
denied the veteran service connection for a left inguinal 
hernia. 

2.  The evidence that has been submitted since the June 1989 
RO rating decision denying service connection for a left 
inguinal hernia is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An RO rating decision in June 1989, which denied 
entitlement to service connection for a left inguinal hernia, 
is final.  38 U.S.C.A. § 7105 (West 1991). 

2.  Additional evidence submitted since the June 1989 rating 
decision is not new and material, and the veteran's claim for 
service connection for a left inguinal hernia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The RO's June 1989 rating decision denied the veteran service 
connection for a left inguinal hernia on the basis of service 
medical records (SMRs) that indicated the veteran's left 
inguinal hernia was not incurred during service, and post-
service medical records that found no left inguinal hernia, 
despite specifically checking for one during a December 1988 
VA examination.  The veteran was notified of this decision, 
but he did not appeal.  Therefore, the RO's June 1989 rating 
decision is a final decision.  38 U.S.C.A. § 7105.

Medical evidence added to the record since the June 1989 
rating decision consists of March 1991 and June 1997 VA 
examinations.  Neither of these examinations found a left 
inguinal hernia, or residuals thereof.  

The veteran also submitted various payroll records reflecting 
various periods of service and his own written statements 
contending that he incurred a left inguinal hernia during 
service.  The payroll records, in and of themselves, simply 
do not show the veteran incurred a left inguinal hernia.  
Moreover, with regard to his lay-statements, the veteran is 
not competent to offer an opinion concerning of whether he 
incurred a left inguinal hernia during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran contends that regardless of the medical findings 
showing he has no left inguinal hernia, he should be granted 
service connection because VA's June 1989 letter to him was 
ambiguous.  The Board finds, however, that VA's June 1989 
letter clearly stated that service connection for a left 
inguinal hernia was not established.   

The Board finds that the additional evidence, medical or 
otherwise, is new in that it was not previously of record.  
However, the additional evidence fails to demonstrate that 
the veteran incurred a left inguinal hernia during service.  
Therefore, the additional evidence is clearly not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim for 
service connection for a left inguinal hernia is thus not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left 
inguinal hernia, the appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

